DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action has been issued in response to Applicant’s Communication of application S/N 16/265,722 filed on February 1, 2019.  Claims 1 to 20 are currently pending with the application.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 1, 2019 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a baseline module that stores a baseline referrer link” in claim 1, “a signpost module that stores a signpost” in claim 1, “a cohort update module that replaces the baseline referrer link” in claims 1, and 4, “a signpost module further stores to the metadata section”, in claim 2, “a cohort update module determines whether the additional updated version…” in claim 2, “a signpost module increments a count of signpost followers” in claim 5, “a signpost module stores one or more signposts and hashes” in claim 6, “a signpost module sorts the one or more signposts” in claim 7, and “a cohort update module compares a hash” in claim 8.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “many of the functional units described in this specification have been labeled as modules, in order to more particularly emphasize their implementation independence. For example, a module may be implemented as a hardware circuit comprising custom VLSI circuits or gate arrays, off-the-shelf semiconductors such as logic chips, transistors, or other discrete components. A module may also be implemented in programmable hardware devices such as field programmable gate arrays, programmable array logic, programmable logic devices or the like”. Paragraph [0021] of the specification.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 to 20 recite the limitation “the system of claim 16” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tofano (U.S. Publication No. 2020/0057752), and further in view of Yadav et al. (U.S. Patent No. 8,364,644) hereinafter Yadav.
As to claim 1:
Tofano discloses:
An apparatus comprising: 
a baseline module that stores a baseline referrer link in a first cohort of baseline referrer links pointing to a first location in a deduplicating storage device where a baseline version data block is stored [Paragraph 0020 teaches deduplication index including a plurality of data-portion identifiers that are representative of a plurality of respective stored data portions; Paragraph 0026 teaches deduplication index may include lookup structure that includes lookup keys based on the data portion identifiers in the index log, which includes a pointer to a location in the index log of the corresponding data portion identifier; Paragraph 0088 teaches deduplication data portion map includes a plurality of map entries that each point to information that indicates the storage location of data portions]; 
a signpost module that stores a signpost to a metadata section of the baseline version data block, wherein the signpost points to an updated referrer link in a second cohort of updated referrer links that points to a second location in the deduplicating storage device where an updated version data block is stored in response to the updated version data block being generated [Paragraph 0075 teaches data portions that have been updated are tracked, and include referential metadata that points to overlay changes that can be used to build updated version of the data portions; Paragraph 0089 teaches deduplication metadata is updated; Paragraph 0089 teaches updating deduplication metadata including referential data which indicates that more than one file/object share a data portion, which may include referential data to track files or other objects that use the shared data portion].
Tofano does not appear to expressly disclose a cohort update module that replaces the baseline referrer link from the first cohort with the updated referrer link in response to determining that an additional updated version data block matches the updated version data block pointed to by the signpost.

a cohort update module that replaces the baseline referrer link from the first cohort with the updated referrer link in response to determining that an additional updated version data block matches the updated version data block pointed to by the signpost [Column 9, lines 58 to 67 teach changelog file is compared with the fingerprints of other data blocks in the dataset, to identify matching fingerprints, where, if the process identifies two or more data blocks having matching fingerprints, the process proceeds to block 418; Column 9, lines 17 to 22 teach updating file pointers to reference one of the duplicated data blocks, where, if two files separately reference one of two duplicate data blocks, the file pointers are updated so that both files reference the same data block, where the data block that is no longer referenced by either of the files is deallocated].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Tofano, by replacing the baseline referrer link from the first cohort with the updated referrer link in response to determining that an additional updated version data block matches the updated version data block pointed to by the signpost, as taught by Yadav [Columns 9, 10], because both applications are directed to management of data deduplication, when data is distributed; by replacing the baseline referrer link from the first cohort with the updated referrer link improves data integrity and consistency.

As to claim 2:
Tofano discloses:
the signpost module further stores to the metadata section, a hash computed on the updated version data block pointed to by the signpost and the cohort update module determines whether the additional updated version data block matches the updated version data block pointed to by the signpost by comparing an additional hash computed on the additional updated version data block with the hash stored with the signpost [Paragraph 0059 teaches referential metadata pointing to existing matching data portions; Paragraph 0086 teaches individual storage blocks are fingerprinted by generating data-portion identifiers].

As to claim 3:
Tofano discloses:
the second cohort of updated referrer links is distributed across a plurality of volumes [Paragraph 0026 teaches global deduplication index may be distributed across a plurality of computing devices in a cluster as a plurality of index components].

As to claim 4:
Tofano as modified by Yadav discloses:
the cohort update module replaces the baseline referrer link with the updated referrer link during inline deduplication [Tofano – Paragraph 0078 teaches inline deduplication] of the additional updated version data block [Yadav - Column 9, lines 17 to 22 teach updating file pointers to reference one of the duplicated data blocks, where, if two files separately reference one of two duplicate data blocks, the file pointers are updated so that both files reference the same data block].

As to claim 5:
Tofano discloses:
the signpost module increments a count of signpost followers in response to the cohort update module determining that the additional updated version data block matches the updated version data block pointed to by the signpost [Paragraph 0074 teaches referential data may contain a pointer to the existing duplicate instance of the deduplicated data portion along with a reference count indicating how many instances of data refer to the particular data portion; Paragraph 0089 teaches updating the deduplication index and reference counts].

As to claim 6:
Tofano discloses:
the signpost module stores one or more signposts and hashes to the metadata section in response to one or more updated version data blocks being generated [Paragraph 0073 teaches generating a fingerprint identifier for each deduplication data portion by using a hashing algorithm].

As to claim 7:
Tofano discloses:
the signpost module sorts the one or more signposts into a sorted order based on the count of signpost followers that have joined the second cohort corresponding to the one or more updated version data blocks [Paragraph 0085 teaches sequential structure of file and objects; Paragraph 0127 teaches sequential ordering of files; Paragraph 0132 teaches the index log may maintain a sequential record of index items that arrive at the service computing device and provide a loose temporal ordering].



Tofano as modified by Yadav discloses:
the cohort update module compares a hash of the additional updated version data block with the hashes stored with the one or more signposts in the sorted order [Column 6, lines 5 to 10 teach performing comparison of the data blocks sequentially, therefore, in order].

As to claim 9:
Tofano discloses:
A computer-implemented method comprising: storing a baseline referrer link in a first cohort of baseline referrer links pointing to a first location in a deduplicating storage device where a baseline version data block is stored [Paragraph 0020 teaches deduplication index including a plurality of data-portion identifiers that are representative of a plurality of respective stored data portions; Paragraph 0026 teaches deduplication index may include lookup structure that includes lookup keys based on the data portion identifiers in the index log, which includes a pointer to a location in the index log of the corresponding data portion identifier; Paragraph 0088 teaches deduplication data portion map includes a plurality of map entries that each point to information that indicates the storage location of data portions]; 
storing a signpost to a metadata section of the baseline version data block, wherein the signpost points to an updated referrer link in a second cohort of updated referrer links that points to a second location in the deduplicating storage device where an updated version data block is stored in response to the updated version data block being generated [Paragraph 0075 teaches data portions that have been updated are tracked, and include referential metadata that points to overlay changes that can be used to build updated version of the data portions; Paragraph 0089 teaches deduplication metadata is updated; Paragraph 0089 teaches .
Tofano does not appear to expressly disclose replacing the baseline referrer link from the first cohort with the updated referrer link in response to determining that an additional updated version data block matches the updated version data block pointed to by the signpost.
Yadav discloses:
replacing the baseline referrer link from the first cohort with the updated referrer link in response to determining that an additional updated version data block matches the updated version data block pointed to by the signpost [Column 9, lines 58 to 67 teach changelog file is compared with the fingerprints of other data blocks in the dataset, to identify matching fingerprints, where, if the process identifies two or more data blocks having matching fingerprints, the process proceeds to block 418; Column 9, lines 17 to 22 teach updating file pointers to reference one of the duplicated data blocks, where, if two files separately reference one of two duplicate data blocks, the file pointers are updated so that both files reference the same data block, where the data block that is no longer referenced by either of the files is deallocated].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Tofano, by replacing the baseline referrer link from the first cohort with the updated referrer link in response to determining that an additional updated version data block matches the updated version data block pointed to by the signpost, as taught by Yadav [Columns 9, 10], because both applications are directed to management of data deduplication, when data is distributed; by replacing the baseline referrer link from the first cohort with the updated referrer link improves data integrity and consistency.

Tofano discloses:
storing to the metadata section, a hash computed on the updated version data block pointed to by the signpost and the cohort update module determines whether the additional updated version data block matches the updated version data block pointed to by the signpost by comparing an additional hash computed on the additional updated version data block with the hash stored with the signpost [Paragraph 0059 teaches referential metadata pointing to existing matching data portions; Paragraph 0086 teaches individual storage blocks are fingerprinted by generating data-portion identifiers].

As to claim 11:
Tofano discloses:
the second cohort of updated referrer links is distributed across a plurality of volumes [Paragraph 0026 teaches global deduplication index may be distributed across a plurality of computing devices in a cluster as a plurality of index components].

As to claim 12:
Tofano as modified by Yadav discloses:
replacing the baseline referrer link with the updated referrer link during inline deduplication [Tofano – Paragraph 0078 teaches inline deduplication] of the additional updated version data block pointed to by the signpost [Yadav - Column 9, lines 17 to 22 teach updating file pointers to reference one of the duplicated data blocks, where, if two files separately reference one of two duplicate data blocks, the file pointers are updated so that both files reference the same data block].

Tofano discloses:
incrementing a count of signpost followers in response to the cohort update module determining that the additional updated version data block matches the updated version data block pointed to by the signpost [Paragraph 0074 teaches referential data may contain a pointer to the existing duplicate instance of the deduplicated data portion along with a reference count indicating how many instances of data refer to the particular data portion; Paragraph 0089 teaches updating the deduplication index and reference counts].

As to claim 14:
Tofano discloses:
storing one or more signposts and hashes to the metadata section in response to one or more updated version data blocks being generated [Paragraph 0073 teaches generating a fingerprint identifier for each deduplication data portion by using a hashing algorithm].

As to claim 15:
Tofano discloses:
sorting the one or more signposts into a sorted order based on the count of signpost followers that have joined the second cohort corresponding to the one or more updated version data blocks [Paragraph 0085 teaches sequential structure of file and objects; Paragraph 0127 teaches sequential ordering of files; Paragraph 0132 teaches the index log may maintain a sequential record of index items that arrive at the service computing device and provide a loose temporal ordering].


Tofano as modified by Yadav discloses:
comparing a hash of the additional updated version data block with the hashes stored with the one or more signposts in the sorted order [Column 6, lines 5 to 10 teach performing comparison of the data blocks sequentially, therefore, in order].

As to claim 17:
Tofano discloses:
A system comprising: one or more storage devices; a storage controller configured to store deduplicated data to the one or more storage devices, the storage controller comprising a processor that is configured to: 
store a baseline referrer link in a first cohort of baseline referrer links pointing to a first location in a deduplicating storage device where a baseline version data block is stored [Paragraph 0020 teaches deduplication index including a plurality of data-portion identifiers that are representative of a plurality of respective stored data portions; Paragraph 0026 teaches deduplication index may include lookup structure that includes lookup keys based on the data portion identifiers in the index log, which includes a pointer to a location in the index log of the corresponding data portion identifier; Paragraph 0088 teaches deduplication data portion map includes a plurality of map entries that each point to information that indicates the storage location of data portions]; 
store a signpost to a metadata section of the baseline version data block, wherein the signpost points to an updated referrer link in a second cohort of updated referrer links that points to a second location in the deduplicating storage device where an updated version data block is stored in response to the updated version data block being generated [Paragraph 0075 teaches data portions that have been updated are tracked, and include referential .
Tofano does not appear to expressly disclose replacing the baseline referrer link from the first cohort with the updated referrer link in response to determining that an additional updated version data block matches the updated version data block pointed to by the signpost.
Yadav discloses:
replace the baseline referrer link from the first cohort with the updated referrer link in response to determining that an additional updated version data block matches the updated version data block pointed to by the signpost [Column 9, lines 58 to 67 teach changelog file is compared with the fingerprints of other data blocks in the dataset, to identify matching fingerprints, where, if the process identifies two or more data blocks having matching fingerprints, the process proceeds to block 418; Column 9, lines 17 to 22 teach updating file pointers to reference one of the duplicated data blocks, where, if two files separately reference one of two duplicate data blocks, the file pointers are updated so that both files reference the same data block, where the data block that is no longer referenced by either of the files is deallocated].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Tofano, by replacing the baseline referrer link from the first cohort with the updated referrer link in response to determining that an additional updated version data block matches the updated version data block pointed to by the signpost, as taught by Yadav [Columns 9, 10], because both applications are directed to management of data deduplication, when data is distributed; by 

As to claim 18:
Tofano discloses:
the signpost module further stores to the metadata section, a hash computed on the updated version data block pointed to by the signpost and the cohort update module determines whether the additional updated version data block matches the updated version data block pointed to by the signpost by comparing an additional hash computed on the additional updated version data block with the hash stored with the signpost [Paragraph 0059 teaches referential metadata pointing to existing matching data portions; Paragraph 0086 teaches individual storage blocks are fingerprinted by generating data-portion identifiers].

As to claim 19:
Tofano discloses:
the second cohort of updated referrer links is distributed across a plurality of volumes [Paragraph 0026 teaches global deduplication index may be distributed across a plurality of computing devices in a cluster as a plurality of index components].

As to claim 20:
Tofano as modified by Yadav discloses:
replacing the baseline referrer link with the updated referrer link during inline deduplication [Tofano – Paragraph 0078 teaches inline deduplication] of the additional updated version data block [Yadav - Column 9, lines 17 to 22 teach updating file pointers to reference one .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169